     Case 3:20-cv-00838-L-BT Document 6 Filed 06/08/20                 Page 1 of 1 PageID 20



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PAUL R.S.,                                            §
                                                      §
         Plaintiff,                                   §
                                                      §
v.                                                    §        Civil Action No. 3:20-cv-838-L
                                                      §
COMMISSIONER OF SOCIAL                                §
SECURITY,                                             §
                                                      §
         Defendant.                                   §

                                               ORDER

        On May 13, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 5), recommending that the court deny Plaintiff Paul R.S.’s (“Plaintiff”) application to

proceed in forma pauperis (“IFP”) (Doc. 4) and order him to pay the required $400 filing fee

within 30 days of the court’s acceptance of the Report. Plaintiff did not file any objections to the

Report. On May 22, 2020, however, he paid the required filing fee.

        Having reviewed the application, record, the Report, and applicable law, the court agrees

with the Magistrate Judge’s finding and conclusions, and accepts them as those the court.

Accordingly, Plaintiff’s application to proceed IFP (Doc. 4) is denied. As Plaintiff has paid the

required filing fee, no further action is required.

        It is so ordered this 8th day of June, 2020.


                                                          _________________________________
                                                          Sam A. Lindsay
                                                          United States District Judge




Order – Solo Page
